Exhibit 10.2

EXECUTION COPY

 

--------------------------------------------------------------------------------

SHAREHOLDERS’ AND REGISTRATION RIGHTS AGREEMENT

between

CREE, INC.

and

COTCO HOLDINGS LIMITED

Dated as of March 11, 2007

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

SHAREHOLDERS’ AND REGISTRATION RIGHTS AGREEMENT, dated as of March 11, 2007, is
entered into by and between COTCO HOLDINGS LIMITED, a Hong Kong company
(“Seller”) and CREE, INC., a North Carolina corporation (“Buyer”).

WITNESSETH:

WHEREAS, pursuant to the terms of that certain Share Purchase Agreement, dated
as of March 11, 2007, by and between Seller and Buyer (the “Purchase
Agreement”), Buyer has agreed to purchase 100% of the issued and outstanding
shares of COTCO Luminant Device Ltd., a Hong Kong company, in exchange for a
combination of cash and the issuance of shares of common stock, par value
$0.00125 per share, of Buyer (the “Buyer Common Stock”), upon the terms and
subject to the conditions set forth therein; and

WHEREAS, the parties desire to enter into this Agreement to regulate certain
aspects of their relationship and to provide for, among other things,
restrictions on the Transfer of the Buyer Common Stock received by Seller
pursuant to the Purchase Agreement and certain registration rights that may be
available to Seller, each as described herein.

NOW, THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and undertakings contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

ARTICLE I

DEFINITIONS AND TERMS

Section 1.1 Certain Definitions. As used in this Agreement, the following terms
have the meanings set forth below:

“Additional Registrable Securities” means shares of Buyer Common Stock requested
to be included on an Incidental Registration Statement by a Selling Shareholder
pursuant to such Selling Shareholder’s contractual registration rights.

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by, or under common control with, such other Person as
of the date on which, or at any time during the period for which, the
determination of affiliation is being made. For purposes of this definition, the
term “control” (including the correlative meanings of the terms “controlled by”
and “under common control with”), as used with respect to any Person, means
(i) ownership of 35% or more of voting securities of such Person and of the
single largest holding in such Person, or (ii) the possession, directly or
indirectly, of the power to direct or cause the direction of the

 

1



--------------------------------------------------------------------------------

management policies of such Person, whether through the ownership of voting
securities or by contract or otherwise.

“Agreement” means this Shareholders’ and Registration Rights Agreement, as the
same may be amended or supplemented from time to time in accordance with the
terms hereof.

“Anniversary Date” means the first anniversary of the Closing Date.

“Arbitration Rules” has the meaning set forth in Section 12.12(a).

“Automatic Shelf Registration Statement” means a registration statement filed by
a Well-known Seasoned Issuer which shall become effective upon filing thereof
pursuant to General Instruction I.D of Form S-3.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
the SEC is authorized or obligated by Law or executive order to close.

“Buyer” has the meaning set forth in the Preamble.

“Buyer Common Stock” has the meaning set forth in the Preamble.

“Contingent Payment Shares” means the additional shares of Buyer Common Stock
that may be issued by Buyer to Seller pursuant to Section 2.10 of the Purchase
Agreement.

“Demand Notice” has the meaning set forth in Section 4.1(a).

“Demand Period” means the period (A) beginning (i) ninety (90) days prior to the
Anniversary Date, with respect to all of the Vested Purchase Price Shares,
(ii) ninety (90) days prior to the Second Anniversary Date, with respect to the
Purchase Price Shares excluding the Vested Purchase Price Shares or (iii) the
respective Issuance Date of such shares, with respect to all of the Contingent
Payment Shares, and (B) ending, in each case, on the third anniversary of the
Closing Date or such earlier date such shares cease to be Transfer Restricted
Securities.

“Dispute” has the meaning set forth in Section 12.12(a).

“Effectiveness Period” has the meaning set forth in Section 4.2.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the SEC pursuant thereto.

“Filing Deadline” means as soon as practicable, and in any event within sixty
(60) days, after the date a Demand Notice is received by Buyer.

“ICC” has the meaning set forth in Section 12.12(a).

 

2



--------------------------------------------------------------------------------

“Incidental Registration Statement” has the meaning set forth in Section 4.5.

“Indemnified Party” has the meaning set forth in Section 8.3.

“Indemnifying Party” has the meaning set forth in Section 8.3.

“Issuance Date” means (i) the Closing Date with respect to the Purchase Price
Shares or (ii) each date the Contingent Payment Shares, if any, are issued to
Seller pursuant to Section 2.10 of the Purchase Agreement.

“Liability” or “Liabilities” has the meaning set forth in Section 8.1.

“NASD” has the meaning set forth in Section 6.1(i).

“NASDAQ” means The Nasdaq Global Market.

“Person” means an individual, a corporation, a partnership, an association, a
limited liability company, a government entity, a trust or other entity or
organization.

“Purchase Agreement” has the meaning set forth in the Preamble.

“Purchase Price Shares” means such shares of Buyer Common Stock issued to Seller
pursuant to Section 2.3 of the Purchase Agreement.

“Prospectus” means the prospectus included in a Registration Statement,
including any preliminary prospectus, any issuer “free writing prospectus,” as
such term is defined in SEC Rule 433 under the Securities Act, and any such
prospectus as amended or supplemented by any prospectus supplement, including a
prospectus supplement with respect to the terms of the offering of any portion
of the Registrable Securities covered by a Registration Statement, and by all
other amendments and supplements to a prospectus, including post-effective
amendments, and, in each case, including all documents incorporated by reference
therein.

“Registrable Securities” has the meaning set forth in Section 4.1.

“Registration Statement” means any Shelf Registration Statement or Incidental
Registration Statement filed by Buyer pursuant to the terms hereof.

“Sale Transaction” has the meaning set forth in Section 3.3.

“Second Anniversary Date” means the second anniversary of the Closing Date.

“Selling Shareholder” means any shareholder of Buyer (other than Seller) who,
pursuant to contractual registration rights, requests to have his/her/its shares
of Buyer Common Stock included on an Incidental Registration Statement.

 

3



--------------------------------------------------------------------------------

“Shelf Registration Statement” means a “shelf” registration statement of Buyer,
covering certain Transfer Restricted Securities then held by Seller, on Form S-3
(including an Automatic Shelf Registration Statement) or, if not then available
to Buyer, on another appropriate form under SEC Rule 415 under the Securities
Act, or any similar rule that may be adopted by the SEC, and all amendments and
supplements to such registration statement, including post-effective amendments,
in each case, including the Prospectus contained therein, all exhibits thereto
and all documents incorporated by reference therein.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder.

“Securities Laws” has the meaning set forth in Section 2.1.

“Seller” has the meaning set forth in the Preamble.

“Share Consideration” means the Purchase Price Shares and any Contingent Payment
Shares.

“Special Counsel” has the meaning set forth in Section 7.2.

“Suspension Notice” has the meaning set forth in Section 4.4.

“Transfer” has the meaning set forth in Section 2.1.

“Transfer Restricted Securities” means the shares of Buyer Common Stock issuable
pursuant to Article II of the Purchase Agreement, including the Purchase Price
Shares and any Contingent Payment Shares, until, in the case of any such shares
of Buyer Common Stock, the earliest of (i) the date on which such shares have
been registered effectively pursuant to the Securities Act and disposed of in
accordance with the Registration Statement relating to such shares, (ii) the
date on which such shares are distributed in a manner set forth in SEC Rule 144
or SEC Rule 145, if applicable (or any similar provisions then in effect), or
are saleable pursuant to SEC Rule 144(k) promulgated by the SEC pursuant to the
Securities Act, unless the Seller is deemed an “affiliate” under the Exchange
Act, or (iii) the date on which such shares cease to be outstanding.

“Vested Purchase Price Shares” has the meaning set forth in Section 3.3.

“Well-known Seasoned Issuer” has the meaning set forth in SEC Rule 405 under the
Securities Act.

 

4



--------------------------------------------------------------------------------

Section 1.2 Other Defined Terms. Capitalized terms used herein and not otherwise
defined in this Agreement shall have the meanings assigned to them in the
Purchase Agreement being entered into simultaneously herewith.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Buyer as of the date hereof and as of each
Issuance Date as follows:

Section 2.1 Investment Purpose. Seller represents and warrants that it (i) is an
“accredited investor” as defined in Regulation D, which has been adopted by the
SEC under the Securities Act, (ii) is acquiring the Share Consideration for its
own account for investment and not with a view to, or for resale in connection
with, any distribution of the Share Consideration within the meaning of the
Securities Act and does not intend to sell, resell, transfer, assign,
hypothecate, pledge, grant any participation in or otherwise dispose of all or
any part of the Share Consideration being acquired or any interests therein
(each, a “Transfer”), except in conformity with the Securities Act and other
applicable federal and state securities laws (the “Securities Laws”);
(iii) understands that it may be required to bear the economic risk of an
investment in the Share Consideration beyond the time that Seller desires to
liquidate such investment; (iv) is able to bear the economic risk of investment
in the Share Consideration and has no need for liquidity with respect to the
Share Consideration; (v) has received all information that it considers
necessary or advisable to make a decision concerning an investment in the Share
Consideration and has had adequate opportunity to ask questions and receive
answers concerning the terms and conditions of the Transaction and to obtain any
additional information which Buyer possesses or can acquire without unreasonable
effort or expense that is necessary to verify the accuracy of the information
provided by Buyer; (vi) has sought such accounting, legal and tax advice as it
has considered necessary to make an informed investment decision;
(vii) acknowledges that Buyer is a reporting company under Section 12 of
Exchange Act and that Seller has had an opportunity to review Buyer’s various
filings previously made pursuant to the Exchange Act which are publicly
available.

Section 2.2 Foreign Investment. As a non-”United States person” (as defined by
Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended), Seller
represents that it has satisfied or prior to the issuance of any Share
Consideration will satisfy itself as to the full observance of the laws of its
jurisdiction in connection with its acquisition of the Share Consideration or
entry into the Purchase Agreement or this Agreement, including (i) the legal
requirements within its jurisdiction for the purchase of the Share
Consideration, (ii) any foreign exchange restrictions applicable to such
purchase, (iii) any governmental or other consents that may need to be obtained,
and (iv) the income tax and other tax consequences, if any, that may be relevant
to the purchase, holding, redemption, sale, or Transfer of the Share
Consideration. Seller’s

 

5



--------------------------------------------------------------------------------

purchase of and continued beneficial ownership of the Shares will not violate
any applicable securities or other laws of Seller’s jurisdiction. Neither
Seller, nor any of its Affiliates, employees, agents, stockholders or partners
has either, directly or indirectly, including through a broker or finder
(a) engaged in any general solicitation, or (b) published any advertisement in
connection with the offer and sale of the Share Consideration.

Section 2.3 Restricted Securities. The Share Consideration, when issued, will
not have been, and will not be, registered under the Securities Act, and will
have been issued pursuant to a specific exemption from the registration
provisions of the Securities Act and other applicable Securities Laws which may
depend upon, among other things, the bona fide nature of the investment intent
and the accuracy of Seller’s representations as expressed herein. Seller
understands that, in such instance, the Share Consideration constitutes
“restricted securities” under the Securities Laws and that, pursuant to these
laws, unless the North Carolina Permit as contemplated by Section 5.3(a) of the
Purchase Agreement is obtained, Seller must hold the Share Consideration
indefinitely unless it is registered with the SEC and qualified by state
authorities, or an exemption from such registration and qualification
requirements is available. Specifically, Seller is familiar with SEC Rules 144
and 145 and understands, and agrees to comply with, the resale limitations
imposed thereby, by the legends described in Section 3.2 below and by the
Securities Laws generally or cause any other person who has an interest in such
Share Consideration to so comply. Seller further acknowledges that if an
exemption from registration or qualification is available, whether pursuant to
SEC Rules 144 and 145 or otherwise, it may be conditioned on various
requirements, including, but not limited to, the time and manner of sale, the
holding period for the Share Consideration, and on requirements relating to
Buyer which are outside of Seller’s control.

ARTICLE III

TRANSFER RESTRICTIONS

Section 3.1 Restrictions Generally; Securities Act.

(a) Seller agrees that it will not, directly or indirectly, Transfer any Share
Consideration in violation of this Agreement. Any attempt by Seller to Transfer
any Share Consideration in violation of this Agreement shall be null and void
and neither the issuer of such securities nor any transfer agent of such
securities shall give any effect to such attempted Transfer in its stock
records. Seller agrees and consents to the entry of stop transfer orders against
the Transfer of any Share Consideration in violation of this Agreement.

(b) Seller agrees that, in addition to the other requirements relating to
Transfers set forth in this Agreement, it will not Transfer any Share
Consideration except pursuant to the North Carolina Permit as contemplated by
Section 5.3(a) of the Purchase Agreement or, in the event that Buyer and Seller
do not receive the North Carolina Permit, an effective registration statement
under the Securities Act, or, unless waived by Buyer, upon receipt by Buyer of
an opinion of counsel to Seller in form and substance reasonably

 

6



--------------------------------------------------------------------------------

satisfactory to Buyer or a no-action letter from the SEC addressed to Buyer, to
the effect that no registration statement is required because of the
availability of an exemption from registration under the Securities Act, whether
pursuant to SEC Rules 144 and 145 or otherwise.

Section 3.2 Legends.

(a) Each certificate representing the Share Consideration shall be endorsed with
the following legend and such other legends as may be required by the Purchase
Agreement, the other Ancillary Agreements and other applicable Securities Laws:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A SHAREHOLDERS’
AND REGISTRATION RIGHTS AGREEMENT, DATED AS OF MARCH 11, 2007, AS SUCH AGREEMENT
MAY BE AMENDED, RESTATED OR MODIFIED FROM TIME TO TIME, AND MAY NOT BE OFFERED,
EXCHANGED, TRANSFERRED, SOLD, ASSIGNED, PLEDGED, PARTICIPATED, HYPOTHECATED OR
OTHERWISE DISPOSED OF (EACH, A “TRANSFER”) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS THEREOF AND ANY TRANSFEREE OF THESE SECURITIES MAY BE SUBJECT TO THE
TERMS OF SUCH AGREEMENT. COPIES OF THE FOREGOING AGREEMENT ARE MAINTAINED WITH
THE CORPORATE RECORDS OF THE ISSUER AND ARE AVAILABLE FOR INSPECTION AT THE
PRINCIPAL OFFICES OF THE ISSUER.”

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR OTHER
SECURITIES LAWS AND MAY NOT BE OFFERED, SOLD OR TRANSFERRED EXCEPT PURSUANT TO
(I) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND IN
COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR (II) AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT AND, IF APPLICABLE, SUCH OTHER SECURITIES
LAWS AND FOLLOWING RECEIPT BY THE ISSUER OF A LEGAL OPINION OR NO-ACTION LETTER
IN FORM AND SUBSTANCE SATISFACTORY TO IT THAT SUCH TRANSFER IS PERMITTED.”

(b) The foregoing legends will be removed from any certificate issued at any
time in exchange or substitution for any certificate bearing such legends at the
request of Seller or another holder thereof only upon satisfaction of Buyer that
such legends are no longer required or appropriate, including, in the case of
the Securities Laws legend, receipt by Buyer of an opinion of counsel, in form
and substance satisfactory to Buyer, or

 

7



--------------------------------------------------------------------------------

a no-action letter from the SEC addressed to Buyer, to the effect that
registration under the Securities Act is unnecessary in respect of such proposed
transfer, in reliance upon SEC Rule 144 or 145 or such other available exemption
under the Securities Act, and that such legend is not required by law to appear
on such certificate.

Section 3.3 Additional Transfer Restrictions. Seller agrees that, in addition to
the restrictions that may be imposed by applicable Securities Laws, Seller may
not Transfer all or any portion of the Purchase Price Shares issued by Buyer
until the Anniversary Date. Thereafter, subject to the restrictions that may be
imposed by applicable Securities Laws, Seller may Transfer up to 50% of the
Purchase Price Shares (the “Vested Purchase Price Shares”). Immediately
following the Second Anniversary Date, subject to the restrictions that may be
imposed by applicable Securities Laws, Seller may Transfer all of the Purchase
Price Shares. Notwithstanding the foregoing, in the event Buyer consummates a
Sale Transaction, (i) Seller shall have the right, but not the obligation, to
Transfer all of the Purchase Price Shares in connection with, in accordance with
the terms of, and for the same per share consideration as provided to
shareholders of Buyer generally by, such Sale Transaction and (ii) upon
consummation of any Sale Transaction, the Transfer restrictions imposed by this
Section 3.3 shall not apply to any of the Purchase Price Shares or any
securities received by Seller in connection with the Sale Transaction, as the
case may be. For purposes of this Section 3.3 “Sale Transaction” shall mean a
sale of the Buyer (whether by merger, consolidation, recapitalization,
reorganization, sale of securities, sale of assets or otherwise) in one
transaction or a series of related transactions pursuant to which a person
acquires (i) securities representing at least a majority of the voting power of
the Buyer Common Stock, assuming the conversion, exchange or exercise of all
securities convertible, exchangeable or exercisable for or into Common Stock, or
(ii) all or substantially all of Buyer’s assets on a consolidated basis.

ARTICLE IV

SHELF REGISTRATION

Section 4.1 Filing of Shelf Registration Statement(s) Upon Demand by Seller.
Upon written request by Seller at any time during the applicable Demand Period
(a “Demand Notice”), Buyer agrees to file or cause to be filed with the SEC by
the applicable Filing Deadline up to three (3) Shelf Registration Statements
providing for the sale by Seller of such number of Transfer Restricted
Securities then held by Seller that are no longer subject to the restrictions on
Transfer set forth in Section 3.3 hereof (the “Registrable Securities”) as
identified in the Demand Notice. In the event Buyer and Seller receive the North
Carolina Permit as contemplated by Section 5.3(a) of the Purchase Agreement,
Buyer shall have no obligation to file any registration statement with respect
to the Share Consideration, whether pursuant to this Agreement or otherwise.

Section 4.2 Effectiveness. With respect to each Shelf Registration Statement
filed pursuant to Section 4.1 above, Buyer shall use all commercially reasonable
efforts

 

8



--------------------------------------------------------------------------------

to cause the Shelf Registration Statement to be declared effective pursuant to
the Securities Act as promptly as practicable following the filing thereof and
to keep the Shelf Registration Statement continuously effective under the
Securities Act for a period of up to one hundred twenty (120) days or such
shorter period ending when either (1) all Registrable Securities covered by the
Shelf Registration Statement have been sold in the manner set forth in the Shelf
Registration Statement or (2) all such Registrable Securities cease to be
Transfer Restricted Securities (the “Effectiveness Period”). Buyer shall use all
commercially reasonable efforts to keep the Shelf Registration Statement
continuously effective by supplementing and amending the Shelf Registration
Statement to the extent necessary to ensure that it is available for sales of
Registrable Securities, and to ensure that it conforms with the requirements of
this Agreement, the Securities Act and the rules, regulations or instructions
applicable to the registration form used for such Shelf Registration Statement.

Section 4.3 Automatic Shelf Registration Statement. In lieu of filing any Shelf
Registration Statement pursuant to Section 4.1 above, Buyer may, in its sole
discretion, file or cause to be filed an Automatic Shelf Registration Statement
with the SEC (or otherwise designate an existing Automatic Shelf Registration
Statement previously filed with the SEC) covering the applicable Registrable
Securities on or prior to the applicable Filing Deadline. Any reference to Shelf
Registration Statement in this Agreement shall be deemed to refer to an
Automatic Shelf Registration Statement filed pursuant to this Section 4.3.

Section 4.4 Suspension. Notwithstanding Section 4.1 above, Buyer shall not be
required to take any action with respect to the registration or the declaration
or continuation of effectiveness a Shelf Registration Statement following notice
to Seller from Buyer (a “Suspension Notice”) of the existence of any state of
facts or the happening of any event (including, without limitation, pending
negotiations relating to, or the consummation of, a transaction, or the
occurrence of any event which in the opinion of Buyer’s outside counsel requires
additional disclosure of material, non-public information by Buyer in the Shelf
Registration Statement as to which Buyer believes it has a bona fide business
purpose for preserving confidentiality or which renders Buyer unable to comply
with the published rules and regulations of the SEC promulgated under the
Securities Act or the Exchange Act, as in effect at any relevant time) which
might reasonably result in (i) the Shelf Registration Statement, any amendment
or post-effective amendment thereto, or any document incorporated therein by
reference containing an untrue statement of a material fact or omitting to state
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading or (ii) the Prospectus issued under the Shelf Registration
Statement, or any document incorporated therein by reference including an untrue
statement of material fact or omitting to state a material fact necessary to in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. Upon receipt of a Suspension Notice from
Buyer, Seller will forthwith discontinue disposition of all Registrable
Securities pursuant to any Shelf Registration Statement until receipt from Buyer
of copies of Prospectus supplements or

 

9



--------------------------------------------------------------------------------

amendments prepared by or on behalf of Buyer, together with a notification that
the Suspension Notice is no longer in effect, and, if so directed by Buyer,
Seller will deliver to Buyer all copies in their possession of the Prospectus
covering such shares current at the time of receipt of any Suspension Notice.
The period during which Buyer has agreed to keep the Shelf Registration
Statement effective shall be extended by the length of time during which any
Suspension Notice shall be in effect. In addition, Buyer shall not be obligated
to effect, or to take any action to effect, any registration pursuant to
Section 4.1 above during the period that is sixty (60) days before Buyer’s good
faith estimate of the date of filing of, and ending on a date that is one
hundred eighty (180) days after the effective date of, a Buyer-initiated
registration, provided, that Buyer is actively employing all commercially
reasonable efforts to cause such Buyer-initiated registration statement to
become effective or during the Effectiveness Period of a Shelf Registration
Statement previously filed by Buyer pursuant to Section 4.1.

Section 4.5 Incidental Registration. If, prior to the Second Anniversary Date,
Buyer proposes to register any shares of Buyer Common Stock under the Securities
Act in connection with a firm commitment underwritten public offering of such
shares for cash (an “Incidental Registration Statement”), it will, at such time,
give written notice to Seller of its intention to file such Incidental
Registration Statement and, upon the written request of Seller given within 5
days after Buyer provides such notice, Buyer shall, subject to the provisions of
Section 10.2 below, use all commercially reasonable efforts to cause to be
registered on such Incidental Registration Statement the Registrable Securities
Seller has requested to be included in such Incidental Registration Statement.
Notwithstanding anything to the contrary contained herein, Buyer shall have the
right to terminate, withdraw or postpone any registration initiated by it under
this Section 4.5 before the effective date of such registration, whether or not
Seller has elected to include Registrable Securities in such registration.

ARTICLE V

INFORMATION BY HOLDERS

Seller shall furnish to Buyer such information regarding Seller, the applicable
Registrable Securities and the distribution proposed by Seller as Buyer may
reasonably request and as shall be required in connection with any registration
referred to in this Agreement. Seller shall (a) notify Buyer as promptly as
practicable of the existence of any state of facts or the happening of any event
as a result of which any Prospectus included in the Registration Statement
contains or would contain an untrue statement of a material fact regarding
Seller or Seller’s intended method of distribution of the Registrable Securities
or omits to state any material fact regarding Seller or of Seller’s intended
method of distribution of Registrable Securities necessary to make the statement
therein, in light of the circumstances then existing, not misleading, and
(b) promptly furnish to Buyer any additional information required to correct and
update any previously

 

10



--------------------------------------------------------------------------------

furnished information or required so that such Prospectus shall not contain,
with respect to Seller or the distribution of such Registrable Securities, an
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in light of the circumstances then existing, not
misleading.

ARTICLE VI

REGISTRATION PROCEDURES

Section 6.1 Registration Procedures. In connection with Buyer’s registration
obligations pursuant to Article IV above and the sale of the Registrable
Securities, if any, Buyer shall undertake the following actions as expeditiously
as possible:

(a) Advise in writing the underwriter(s), if any, and Seller promptly (i) when
the Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to any Registration Statement or any post-effective
amendment thereto, when the same has become effective, (ii) of any request by
the SEC for amendments to the Registration Statement or amendments or
supplements to the Prospectus or for additional information relating thereto,
(iii) of the issuance by the SEC of any stop order suspending the effectiveness
of the Registration Statement under the Securities Act or of the suspension by
any state securities commission of the qualification of the Registrable
Securities for offering or sale in any jurisdiction, or the initiation of any
proceeding for any of the preceding purposes, and (iv) of the happening of any
event that requires Buyer to file a post-effective amendment to the Registration
Statement or a supplement to the Prospectus in order that the Registration
Statement or the Prospectus do not contain an untrue statement of a material
fact nor omit to state a material fact required to be stated therein or
necessary to make the statements therein (in the case of the Prospectus, in
light of the circumstances under which they were made) not misleading, and
(v) of the existence of any state of facts or the happening of any event that
might reasonably be the subject of a Suspension Notice. Buyer shall use all
commercially reasonable efforts to obtain the withdrawal, at the earliest
possible time, of any order suspending the effectiveness of the Registration
Statement or the lifting of any suspension of the qualification (or exemption
from qualification) of any of the Registrable Securities for sale in any
jurisdiction in which they have been qualified for sale.

(b) Furnish to Seller and each of the underwriter(s) in connection with such
sale, if any, without charge, prior to the filing thereof with the SEC, (i) at
least one copy of the Registration Statement, and of each amendment thereto,
including all documents incorporated by reference therein and all exhibits
(including exhibits incorporated therein by reference), and (ii) as many copies
of the Prospectus and any amendment or supplement thereto as such Persons
reasonably may request. Buyer shall use its commercially reasonable to reflect
in the Registration Statement, when so filed with the Commission, such comments
as Seller may propose that are acceptable to Buyer in its reasonable discretion.
Buyer hereby consents to the use (in accordance with law) of the Prospectus and
any amendment or supplement thereto by Seller and each of the

 

11



--------------------------------------------------------------------------------

underwriter(s), if any, in connection with the offering and the sale of the
Registrable Securities covered by the Prospectus or any amendment or supplement
thereto.

(c) Promptly furnish to each of Seller and underwriter(s), free of charge, at
least one copy of the Registration Statement and any post-effective amendment
thereto, including financial statements and schedules, if applicable, and, if
Seller so requests in writing, all exhibits thereto (including those, if any,
incorporated by reference).

(d) Buyer shall, during the effectiveness period of any Registration Statement,
deliver to Seller, without charge, as many copies of the Prospectus (including
each preliminary prospectus, if any) included in the Registration Statement and
any amendment or supplement thereto as Buyer may reasonably request.

(e) If requested by any underwriter(s) in connection with an underwritten
offering, if any, (i) promptly include in any Registration Statement or
Prospectus, pursuant to a supplement or post-effective amendment if necessary,
such customary information as such underwriter(s), if any, may reasonably
request to have included therein, including, without limitation, information
relating to the “Plan of Distribution” of the Registrable Securities,
information with respect to the principal amount of Registrable Securities being
sold to such underwriter(s), the purchase price being paid therefor and any
other terms of the offering of the Registrable Securities to be sold in such
offering; and (ii) make all required filings of such Prospectus supplement or
post-effective amendment as soon as practicable after Buyer is notified of the
matters to be included in such Prospectus supplement or post-effective
amendment; provided, however, that Buyer shall not be required to take any
action pursuant to this Section 6.1(e) that would in the opinion of counsel for
Buyer violate applicable law.

(f) Prior to any public offering of Registrable Securities, reasonably cooperate
with Seller, the underwriter(s), if any, and their respective counsel in
connection with the registration and qualification of the Registrable Securities
under the securities or Blue Sky laws of such jurisdictions as Seller or
underwriter(s), if any, may reasonably request and do any and all other acts or
things necessary or advisable to enable the disposition in such jurisdictions of
the Registrable Securities covered by the applicable Registration Statement;
provided, however, that Buyer shall not be required to register or qualify as a
foreign corporation where it is not now so qualified or to take any action that
would subject it to the service of process in suits or to taxation, other than
as to matters and transactions relating to the Registration Statement, in any
jurisdiction where it is not now so subject.

(g) In connection with any sale of Registrable Securities that will result in
such securities no longer being Registrable Securities, cooperate with Seller
and the underwriter(s), if any, to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold and not
bearing any restrictive legends; and to cooperate with Seller and underwriters,
if any, to facilitate the Transfer of the Registrable Securities which have been
sold on the books of Buyer.

 

12



--------------------------------------------------------------------------------

(h) Use all commercially reasonable efforts to cause the disposition of the
Registrable Securities covered by the Registration Statement to be registered
with or approved by such other governmental agencies or authorities as may be
necessary to enable Seller or the underwriter(s), if any, to consummate the
disposition of such Registrable Securities, subject to the proviso contained in
clause (e) above, except where such registration or approval is necessitated
solely by virtue of the identity of Seller or the underwriter(s).

(i) Subject to Section 4.4, if any fact or event contemplated by
Section 6.1(a)(iv) or (v) above shall exist or have occurred, prepare a
supplement or post-effective amendment to the Registration Statement or related
Prospectus or any document incorporated therein by reference or file any other
required document so that, as thereafter delivered to the purchasers of
Registrable Securities, the Prospectus will not contain an untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

(j) Cooperate and assist in any filings required to be made with the National
Association of Securities Dealers, Inc. (the “NASD”) and in the performance of
any due diligence investigation by any underwriter (including any “qualified
independent underwriter”) that is required to be retained in accordance with the
rules and regulations of the NASD.

(k) Concurrently with the effectiveness of each Registration Statement, use all
commercially reasonable efforts to authorize the Common Stock for quotation on
NASDAQ.

ARTICLE VII

REGISTRATION EXPENSES

Section 7.1 Payment by Buyer. Except as set forth below, Buyer shall pay all
fees and expenses in connection with any Registration Statement filed pursuant
to Section 4.1 or Section 4.5 hereof. The fees and expenses referred to in the
foregoing sentence shall include, without limitation, (i) all registration and
filing fees (including, without limitation, fees and expenses (A) with respect
to filings required to be made with the NASD, (B) in complying with securities
or Blue Sky laws (including, without limitation and in addition to that provided
for in (b) below, reasonable fees and disbursements of counsel for the
underwriters or for Seller in connection with Blue Sky qualifications of the
Registrable Securities and determination of the eligibility of the Registrable
Securities for investment under the laws of such jurisdictions as the managing
underwriters, if any, or Seller may designate) and (C) the fees payable in
connection with the listing of Buyer Common Stock covered by the Registration
Statement in accordance with Section 6.1(k) hereof), (ii) printing expenses
(including, without limitation, expenses of printing certificates for
Registrable Securities in a form eligible for deposit with The Depository Trust
Company and of printing Prospectuses if the printing of Prospectuses is
reasonably

 

13



--------------------------------------------------------------------------------

requested by the managing underwriters, if any), (iii) fees and disbursements of
counsel for Buyer and Special Counsel for Seller (plus any local counsel, in
accordance with, and subject to the limitations of, the provisions of
Section 7.2 below), (iv) fees and disbursements of all independent certified
special audit and “cold comfort” letters required by or incident to such
performance, (v) Securities Act liability insurance, if Buyer so desires such
insurance, and (vi) fees and expenses of all other Persons retained by Buyer. In
addition, Buyer shall pay its internal expenses (including, without limitation,
all salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit, and the fees and expenses
incurred in connection with the listing of the Buyer Common Stock to be
registered on any securities exchange. Notwithstanding the foregoing, Buyer
shall not be liable for any underwriting fees or commissions, brokerage fees,
selling fees or discounts related to any sale of Registrable Securities or stock
transfer taxes applicable to the shares covered by the Registration Statement.

Section 7.2 Reimbursements. In connection with any registration hereunder, Buyer
shall reimburse Seller for the reasonable fees and disbursements of not more
than one firm of attorneys representing Seller (“Special Counsel”) (in addition
to any local counsel), which firm, if any, shall be chosen by Seller; provided,
however, the aggregate amount of reimbursement for Special Counsel (and local
counsel if any) shall be limited to $40,000.

ARTICLE VIII

INDEMNIFICATION

Section 8.1 Indemnification by Buyer. To the extent permitted by law, Buyer
agrees to indemnify and hold harmless Seller, its partners, directors, officers,
Affiliates, stockholders, members, employees, trustees and each Person who
controls Seller (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act) from and against any and all losses, claims,
damages, liabilities and expenses (or actions in respect thereof, and including,
but not limited to, any claims, losses, damages, liabilities or actions relating
to purchases and sales of the Registrable Securities), or any action or
proceeding in respect thereof (including reasonable costs of investigation,
reasonable internal costs and reasonable attorneys’ fees and expenses) (each, a
“Liability” and collectively, “Liabilities”) arising out of or based upon
(a) any untrue, or allegedly untrue, statement of a material fact contained in
the Registration Statement or Prospectus (or any amendment or supplement
thereto); (b) the omission, or alleged omission, to state in the Registration
Statement or Prospectus (or any amendment or supplement thereto) any material
fact required to be stated therein or necessary to make the statements therein
not misleading in light of the circumstances under which such statements were
made; and (c) any violation by Buyer of any applicable Securities Laws or any
rule or regulation promulgated under any Securities Laws applicable to Buyer in
connection with the Registration Statement; provided, however, that Buyer shall
not be held liable in any such case to the extent that any such Liability arises
out of or is based upon an untrue

 

14



--------------------------------------------------------------------------------

statement or alleged untrue statement or omission or alleged omission contained
in such Registration Statement or Prospectus (or any amendment or supplement
thereto) that was made in reliance upon and in conformity with information with
respect to Seller furnished in writing to Buyer by or on behalf of Seller
expressly for use therein, including, without limitation, the information
furnished to Buyer pursuant to Article V. Buyer also shall provide customary
indemnities to any underwriters, if any, of the Registrable Securities, their
officers, directors and employees and each Person who controls such underwriters
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) to the same extent as provided above with respect to the
indemnification of Seller.

Section 8.2 Indemnification by Seller. To the extent permitted by law, Seller
agrees to indemnify and hold harmless Buyer and each Person who controls Buyer
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) to the same extent as the foregoing indemnity from Buyer to Seller
and Seller’s partners, directors, officers, Affiliates, stockholders, members,
employees and trustees, but only to the extent that Liabilities arise out of or
are based upon a statement or alleged statement or an omission or alleged
omission that was made in reliance upon and in conformity with information with
respect to Seller furnished in writing to Buyer by or on behalf of Seller
expressly for use in such Registration Statement or Prospectus (or any amendment
or supplement thereto), including, without limitation, the information furnished
to Buyer pursuant to Article V; provided, however, that the total amount to be
indemnified by Seller pursuant to this Section 8.2 shall be limited to the net
proceeds received by Seller in the offering to which such Registration Statement
or Prospectus (or any amendment or supplement thereto) relates.

Section 8.3 Conduct of Indemnification Proceedings. Any Person entitled to
indemnification or contribution hereunder (the “Indemnified Party”) agrees to
give prompt written notice to the indemnifying party (the “Indemnifying Party”)
after the receipt by the Indemnified Party of any written notice of the
commencement of any action, suit, proceeding or investigation or threat thereof
made in writing for which the Indemnified Party intends to claim indemnification
or contribution pursuant to this Agreement; provided, however, that the failure
to so notify the Indemnifying Party shall not relieve the Indemnifying Party of
any Liability that it may have to the Indemnified Party hereunder (except to the
extent that the Indemnifying Party is materially prejudiced or otherwise
forfeits substantive rights or defenses by reason of such failure). If notice of
commencement of any such action is given to the Indemnifying Party as above
provided, the Indemnifying Party shall be entitled to participate in and, to the
extent it may wish, jointly with any other Indemnifying Party similarly
notified, to assume the defense of such action at its own expense, with counsel
chosen by it and reasonably satisfactory to such Indemnified Party. Each
Indemnified Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be paid by the Indemnified Party unless (i) the Indemnifying Party
agrees to pay the same, (ii) the Indemnifying Party fails to assume the defense
of such action with counsel reasonably satisfactory to the Indemnified Party

 

15



--------------------------------------------------------------------------------

or (iii) the named parties to any such action (including any impleaded parties)
include both the Indemnifying Party and the Indemnified Party and such parties
have been advised by such counsel that either (x) representation of such
Indemnified Party and the Indemnifying Party by the same counsel would be
inappropriate under applicable standards of professional conduct or (y) there
may be one or more legal defenses available to the Indemnified Party which are
different from or additional to those available to the Indemnifying Party. In
any of such cases, the Indemnifying Party shall not have the right to assume the
defense of such action on behalf of such Indemnified Party, it being understood,
however, that the Indemnifying Party shall not be liable for the reasonable fees
and expenses of more than one separate firm of attorneys (in addition to any
local counsel) for all Indemnified Parties and all such expenses shall be
reimbursed as incurred. No Indemnifying Party shall be liable for any settlement
entered into without its written consent (which consent shall not be
unreasonably withheld or delayed). No Indemnifying Party shall, without the
consent of the Indemnified Party, effect any settlement of any pending or
threatened proceeding in respect of which such Indemnified Party is a party and
indemnity has been sought hereunder by such Indemnified Party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability for claims that are the subject matter of such proceeding.
Notwithstanding the foregoing, if at any time an Indemnified Party shall have
requested the Indemnifying Party to reimburse the Indemnified Party for fees and
expenses of counsel as contemplated by this Section 8.3, the Indemnifying Party
agrees that it shall be liable for any settlement of any proceeding effected
without the Indemnifying Party’s written consent if (i) such settlement is
entered into more than thirty (30) Business Days after receipt by the
Indemnifying Party of the aforesaid request and (ii) the Indemnifying Party
shall not have reimbursed the Indemnified Party in accordance with such request
or contested the reasonableness of such fees and expenses prior to the date of
such settlement.

Section 8.4 Contribution. If the indemnification provided for in this Article
VIII from the Indemnifying Party is unavailable to an Indemnified Party
hereunder or insufficient to hold harmless an Indemnified Party in respect of
any Liabilities referred to herein, then each Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Liabilities in such
proportion as is appropriate to reflect the relative fault of the Indemnifying
Party and Indemnified Party in connection with the actions which resulted in
such Liabilities, as well as any other relevant equitable considerations. The
relative faults of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission to state a material fact, has been made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action. The amount paid or payable by a party as a
result of the Liabilities referred to above shall be deemed to include, subject
to the limitations set forth in Sections 8.1, 8.2 and 8.3, any legal or other
fees, charges or expenses reasonably incurred by such party in connection with
any investigation or

 

16



--------------------------------------------------------------------------------

proceeding; provided, however, that the total amount to be contributed by Seller
shall be limited to the net proceeds (after deducting the underwriters’
discounts and commissions) received by Seller in the offering.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 8.4 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

ARTICLE IX

SEC RULE 144

With a view to making available to Seller the benefits of SEC Rule 144 and any
other rule or regulation of the SEC that may at any time permit Seller to sell
the Share Consideration to the public without registration or pursuant to a
registration on Form S-3, Buyer shall use all commercially reasonable efforts to
file the reports required to be filed by it under the Securities Act and the
Exchange Act in a timely manner and, if at any time it is not required to file
such reports but in the past had been required to or did file such reports, it
will, upon the request of Seller, make available other information as required
by, and so long as necessary to permit sales of the Transfer Restricted
Securities pursuant to SEC Rule 144. So long Seller owns any Registrable
Securities, upon the request of Seller, Buyer shall deliver to Seller a written
statement as to whether it has complied with such filing requirements.

ARTICLE X

UNDERWRITTEN REGISTRATIONS

Section 10.1 Selection for Shelf Registration Statement. If Seller intends to
distribute any Registrable Securities pursuant to a Shelf Registration Statement
by means of an underwriting, Seller shall so advise Buyer as a part of its
Demand Notice. The investment banker or investment bankers and manager or
managers that will administer the offering will be selected by Seller, subject
to the consent of Buyer (which will not be unreasonably withheld or delayed).

 

17



--------------------------------------------------------------------------------

Section 10.2 Incidental Registration Statement. In connection with an Incidental
Registration Statement, Buyer in its sole discretion will select an investment
banker or investment bankers and manager or managers that will administer the
offering covered by the Incidental Registration Statement. Buyer shall not be
required to include any of Seller’s Registrable Securities in such underwriting
unless Seller accepts the terms of the underwriting as agreed upon between Buyer
and its underwriters, and then only in such quantity as the underwriters in
their sole discretion determine will not jeopardize the success of the offering
by Buyer. In all circumstances Buyer shall have priority over Seller and any
other Selling Shareholder with respect to the number of shares of Buyer Common
Stock it may include in the offering and register on the Incidental Registration
Statement. If the total number of shares to be included in such offering,
including Registrable Securities requested to be included by Seller and any
Additional Registrable Securities requested to be included by any Selling
Shareholder(s), exceeds the number of shares (including shares being offered by
Buyer) that the underwriters in their discretion determine is compatible with
the success of the offering, then Buyer shall be required to include in the
Incidental Registration Statement (and the offering covered thereby) only that
number of Registrable Securities and Additional Registrable Securities which the
underwriters and Buyer in their sole discretion determine will not jeopardize
the success of the offering. If the underwriters and Buyer determine that less
than all of the Registrable Securities and of the Additional Registrable
Securities requested to be registered on such Incidental Registration Statement
can be included in such offering, then the amount of shares (other than those
offered by the Buyer) that will be included in such Incidental Registration
Statement shall be apportioned pro rata among the Seller and the Selling
Shareholders based on the number of Registrable Securities and Additional
Registrable Securities requested to be included in such Incidental Registration
Statement or in such other proportions as shall mutually be agreed to by the
Seller and such Selling Shareholders.

Section 10.3 Participation in Underwritten Offering. Seller may not participate
in any underwritten registration hereunder unless Seller (i) agrees to sell such
its Registrable Securities on the basis reasonably provided in any underwriting
arrangements approved by the Persons entitled hereunder to approve such
arrangements and (ii) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements, lock-up letters and other
documents reasonably required under the terms of such underwriting arrangements.

 

18



--------------------------------------------------------------------------------

ARTICLE XI

MARKET STAND-OFF PERIOD

In the event that Buyer files a registration statement for the underwritten sale
of Buyer Common Stock, Seller hereby agrees, if so requested by the managing
underwriter, that during the one hundred eighty (180) day period (or such lesser
period as may be requested by the managing underwriter) following the effective
date of such registration statement, Seller will not make any Transfers of any
Share Consideration without the prior written consent of Buyer; provided,
however, that all officers and directors of Seller are bound by and have entered
into similar agreements.

ARTICLE XII

MISCELLANEOUS

Section 12.1 No Agency. This Agreement does not construe either party the agent
or legal representative of the other party.

Section 12.2 Notices. All notices and communications required or permitted to be
given hereunder shall be deemed to have been duly given and made if in writing
and if served by personal delivery upon the party for whom it is intended or
delivered by registered or certified mail, return receipt requested, or if sent
by telecopier or email; provided, however, that the telecopy or email is
promptly confirmed by telephone confirmation thereof, to the Person at the
address set forth in the Purchase Agreement.

Section 12.3 Amendment; Waiver. Any provision of this Agreement may be amended
or waived if, and only if, such amendment or waiver is in writing and signed, in
the case of an amendment, by all of the parties hereto, or in the case of a
waiver, by the party against whom the waiver is to be effective. No failure or
delay by either party in exercising any right, power or privilege hereunder
shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by Law.

Section 12.4 No Assignment or Benefit to Third Parties. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors, legal representatives and permitted assigns. Neither party to this
Agreement may assign any of its rights or delegate any of its obligations under
this Agreement, by operation of Law or otherwise, without the prior written
consent of the other party hereto, except as provided in Section 12.6. Nothing
in this Agreement, express or implied, is intended to confer upon any Person
other than Buyer, Seller, the Indemnified

 

19



--------------------------------------------------------------------------------

Parties and their respective successors, legal representatives and permitted
assigns, any rights or remedies under or by reason of this Agreement.

Section 12.5 Entire Agreement. This Agreement contains the entire agreement
between the parties hereto with respect to the subject matter hereof and thereof
and supersedes all prior agreements and understandings, oral or written, with
respect to such matters.

Section 12.6 Fulfillment of Obligations. Any obligation of either party to the
other party under this Agreement which obligation is performed, satisfied or
fulfilled completely by an Affiliate of such party, shall be deemed to have been
performed, satisfied or fulfilled by such party.

Section 12.7 Public Disclosure. Notwithstanding anything to the contrary
contained herein, except as may be required to comply with the requirements of
any applicable Law and the rules and regulations of any stock exchange upon
which the securities of one of the parties is listed, from and after the date
hereof, no press release or similar public announcement or communication shall
be made or caused to be made relating to this Agreement unless specifically
approved in advance by both parties hereto.

Section 12.8 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same Agreement.

Section 12.9 Headings. The heading references herein and the table of contents
hereof are for convenience purposes only, and shall not be deemed to limit or
affect any of the provisions hereof.

Section 12.10 Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction.

Section 12.11 Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, without regard to
principles of conflicts of law.

 

20



--------------------------------------------------------------------------------

Section 12.12 Dispute Resolution. (a) Any dispute, controversy or claim arising
out of or in connection with this Agreement (“Dispute”) shall be submitted to
the International Chamber of Commerce (the “ICC”) for settlement by arbitration
with three arbitrators under the Rules of Arbitration of the ICC in effect as of
the date of this Agreement (the “Arbitration Rules”), as modified by this
Agreement. Each of Buyer and Seller shall be entitled to designate one
arbitrator. The two arbitrators shall consult with each other to agree upon the
selection of a third arbitrator; provided, however, that, if either Buyer or
Seller fails to appoint an arbitrator within 20 Business Days after receipt by
the other party of a written notice requesting arbitration, or if the two
arbitrators cannot reach an agreement with respect to the third arbitrator on or
prior to 5:00 P.M. (Hong Kong time) on the twentieth Business Day following the
date of the appointment of the second arbitrator, the appointment shall be made
by the ICC pursuant to the Arbitration Rules. Any arbitration pursuant to this
Section 12.12 shall be administered by the ICC in accordance with its
arbitration procedures in effect as of the date of this Agreement.

(b) The arbitration proceedings shall be conducted in English. The seat of the
arbitration shall be in Hong Kong. Any award of the arbitral tribunal must be in
writing and state the grounds upon which it is based.

(c) The decision of the arbitral tribunal shall be final and binding on the
parties and the parties hereby waive irrevocably any rights to any form of
appeal, review or recourse to any state or other judicial authority, in so far
as such waiver may validly be made.

(d) The parties shall have the right to seek interim injunctive relief or other
interim relief from a court of competent jurisdiction, both before and after the
arbitral tribunal has been appointed, at any time up until the arbitral tribunal
has made its final award. Judgment upon any arbitral award may be entered by any
court of competent jurisdiction and any party may apply to such court for the
recognition and enforcement of such award as the Law of such jurisdiction may
allow. Each party agrees that any judgment upon an arbitral award rendered
against it under this Agreement may be executed against its assets in any
jurisdiction.

(e) Any arbitral award hereunder may be enforced in any proper court of
competent jurisdiction. Each party agrees that service of process upon such
party at the address so provided in the Purchase Agreement shall be deemed in
every respect effective service of process upon such party in any such action,
suit or proceeding.

(f) Each party hereby agrees to submit any dispute, controversy or claim with
respect to the enforceability of the arbitration provisions of this Agreement to
the ICC for settlement by arbitration under the Arbitration Rules in accordance
with the ICC’s arbitration procedures and the terms of this Agreement. If the
arbitration provisions of this Agreement are held unenforceable by the ICC, the
parties shall be entitled to submit any Dispute to any proper court of competent
jurisdiction for legal suits, actions or

 

21



--------------------------------------------------------------------------------

proceedings.

Section 12.13 Force Majeure. No party shall be liable to the other party for any
failure to perform any obligation under this Agreement where such failure is due
to causes beyond the reasonable control of the party. Such causes include, but
are not limited to, acts of war, government export controls, other governmental
acts, industrial dispute, lock-out, accident, fire, explosion, or transport
delays. Each party shall use all commercially reasonable efforts to comply with
its respective obligations under this Agreement despite the intervention or
occurrence of any such cause, and to resume compliance with those obligations as
soon as any such cause ceases to affect the performance of its obligations under
this Agreement.

Section 12.14 Attorneys’ Fees. In any action or proceeding brought to enforce
any provision of this Agreement, or where any provision hereof is validly
asserted as a defense, the prevailing party, as determined by the court, shall
be entitled to recover its reasonable attorneys’ fees in addition to any other
available remedy.

Section 12.15 No Inconsistent Agreements. Buyer shall not enter into any
agreement with respect to its securities that is inconsistent with the rights
granted in this Agreement to Seller or otherwise conflicts with the provisions
hereof. Buyer represents and warrants that the rights granted to Seller
hereunder do not in any way conflict with and are not inconsistent with the
rights granted to the holders of securities of Buyer under any agreement in
effect on the date hereof.

Section 12.16 Recapitalization. In the event that any capital stock or other
securities are issued as a dividend or distribution on, in respect of, in
exchange for, or in substitution of, any Share Consideration, such securities
shall be deemed to be Share Consideration for all purposes under this Agreement.

[Signature Page Follows]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed or caused this Agreement to be
executed as of the date first written above.

 

COTCO HOLDINGS LIMITED By:  

/s/ Lo Chung Wai, Paul

  Lo Chung Wai, Paul   Chairman CREE, INC. By:  

/s/ Charles M. Swoboda

  Charles M. Swoboda  

Chairman, President and Chief

Executive Officer